Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-18 are pending.
Allowable Subject Matter
1. 	After an examination of the present application, filed March 18, 2021, and based on a thorough search of the prior art of record, Claims 1-18 are allowed.

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for indicating allowable subject matter: 
Claim 1:
	While closest prior art Lee (20130321999 A1), Lee (20130221817 A1), and Lim (20160113375 A1) teach portions of the limitations of independent Claim 1, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 1, namely "when the supporting component is pulled out to be in place, the elastic component is stretched, and the magnetic attraction element moves outward and along with the supporting component to a position towards the magnetic attraction component, the supporting component moves upward under a magnetic force action between the magnetic attraction component and the magnetic attraction element, and the stopping structure limits the supporting component which moves upward from sliding into the receiving chamber by limiting the supporting component moving upward, correspondingly, the stopping structure limits the supporting component which moves upward from being retracted into the receiving chamber by limiting the supporting component moving upward, when the supporting component which is located at a pull-out status is pressed downward, the magnetic attraction element moves downward and away from the magnetic attraction component and the stopping structure is disengaged from the supporting component to loose a limitation on the supporting component, the supporting component is driven by a restoring force of the elastic component to slide backward into the receiving chamber, correspondingly, the supporting component is driven by the restoring force of the elastic component to be retracted into the receiving chamber, when the supporting component is retracted into the receiving chamber, 
the two magnetic attraction structures move inward along with the supporting component, and the two magnetic attraction structures are attracted with the two magnetic attraction parts" in combination with all other limitations of the claim.

Claim 17:
While closest prior art Lee (20130321999 A1), Lee (20130221817 A1), and Lim (20160113375 A1) teach portions of the limitations of independent Claim 17, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 17, namely "when the supporting component is pulled out to be in place, the elastic component is stretched, and the magnetic attraction element moves outward and along with the supporting component to a position towards the magnetic attraction component, the supporting component moves upward under a magnetic force action between the magnetic attraction component and the magnetic attraction element, and the stopping structure limits the supporting component which moves upward from sliding into the receiving chamber by limiting the supporting component moving upward, correspondingly, the stopping structure limits the supporting component which moves upward from being retracted into the receiving chamber by limiting the supporting component moving upward, when the supporting component which is located at a pull-out status is pressed downward, the magnetic attraction element moves downward and away from the magnetic attraction component and the stopping structure is disengaged from the supporting component to loose a limitation on the supporting component, the supporting component is driven by the restoring force of the elastic component to be retracted into the receiving chamber, when the supporting component is retracted into the receiving chamber, the two magnetic attraction structures move inward along with the supporting component, and the two magnetic attraction structures are attracted with the two magnetic attraction parts" in combination with all other limitations of the claim.

Claim 18:
While closest prior art Lee (20130321999 A1), Lee (20130221817 A1), and Lim (20160113375 A1) teach portions of the limitations of independent Claim 18, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 18, namely "when the supporting component is pulled out to be in place, the elastic component is stretched, and the magnetic attraction element moves outward and along with the supporting component to a position towards the magnetic attraction component, the supporting component moves upward under a magnetic force action between the magnetic attraction component and the magnetic attraction element, when the supporting component moves upward, the plurality of the guiding portions move upward into the plurality of the up-shift slots and then are blocked by the retaining walls of the plurality of the up-shift slots, when the supporting component which is located at a pull-out status is pressed downward, the magnetic attraction element moves downward and away from the magnetic attraction component, the plurality of the guiding portions move downward into the plurality of the guiding slots, the supporting component is driven by the restoring force of the elastic component to be retracted into the receiving chamber" in combination with all other limitations of the claim.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624